                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

    RAMON GOMEZ,                          :
        Petitioner,                       :
                                          :     Civil No. 3:17-cv-383 (VLB)
         v.                               :     Criminal No. 3:11-cr-174
                                          :
    UNITED STATES OF AMERICA,             :      October 26, 2018
         Respondent.                      :
                                          :
                                          :


    MEMORANDUM OF DECISION DENYING MOTION TO VACATE, SET ASIDE, OR
           CORRECT SENTENCE UNDER 28 U.S.C. § 2255 [DKT. 1]

        Petitioner, Ramon Gomez (“Petitioner” or “Mr. Gomez”), seeks to have his

conviction and sentence vacated pursuant to 28 U.S.C. § 2255. He claims fives

grounds of ineffective assistance of counsel. Each of Mr. Gomez’s grounds is

devoid of merit and the Court accordingly denies his motion.

                                    Background

        On November 9, 2011, a grand jury indicted Mr. Gomez for conspiracy to

distribute and to possess with intent to distribute one kilogram or more of heroin

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846. United States v. Gomez,

11-cr-00174-VLB-9 (hereinafter “Gomez”), [Dkt. 59 (Indictment) at 2]. Mr. Gomez

and two of his co-defendants, Antovany Acosta and David Castellano-Nunez,

proceeded to trial beginning on June 2, 2013. See Gomez, [Dkt. 754 (Trial Minute

Entry)]. On June 11, 2013, the Government closed its case-in-chief and each of the

three defendants moved for judgment of acquittal, which the Court denied. See

Gomez, [Dkt. 770 (Trial Minute Entry)].




                                                                                   1
 
      On June 13, 2013, with the trial concluded, the jury convicted Gomez, Acosta,

and Castellano-Nunez of the narcotics conspiracy charge set forth in the

Indictment. See Gomez, [Dkt. 778 (Gomez Verdict Form)]. Within 14 days of the

verdict, Acosta and Castellano-Nunez filed renewed motions for judgment of

acquittal, or in the alternative, for a new trial, arguing that the evidence presented

was insufficient to prove their guilt beyond a reasonable doubt. Gomez did not file

a renewed motion for judgment of acquittal at that time. See Gomez, [Dkt. 793

(Castellano-Nunez Acquittal Mot.); Dkt. 795 (Acosta Acquittal Mot.)]. On November

8, 2013, this Court denied the renewed motions for judgment of acquittal. See

Gomez, [Dkt. 880 (Order)].

      Following the withdrawal of Gomez’s trial counsel in March 2014, newly

appointed counsel moved for leave to file a motion for judgment of acquittal or a

new trial despite having missed the deadline to do so. See Gomez, [Dkt. 920 (Mot.

for Leave to File)]. The Court denied the motion without prejudice to refiling,

determining that the defendant had not alleged sufficient facts for the Court to find

that the failure to file the motion was the result of excusable neglect. Gomez, [Dkt.

922 (Order)].

      On July 30, 2014, this Court sentenced Mr. Gomez to the statutory mandatory

minimum sentence of 120 months in prison and a suspended fine of $50,000, which

was contingent upon illegal re-entry by Mr. Gomez into the United States following

his deportation. See Gomez, [Dkt. 943 (Hr’g Minute Entry); Dkt. 942 (Judgment)].

The Court entered the judgment against Mr. Gomez on July 31, 2014. See Gomez,

[Dkt. 942].



                                                                                    2
 
        Mr. Gomez appealed the judgment on August, 7, 2014. See Gomez, [Dkt.

945 (Notice of Appeal)]. Specifically, Mr. Gomez argued (1) that reversible error

was committed when the lower court permitted the Government translator to offer

a lay opinion as to Mr. Gomez’s voice identification which failed to satisfy Federal

Rule of Evidence 701; (2) that the rule against hearsay and the confrontation clause

were violated by the admission of post-arrest statements made by Mr. Gomez’s co-

defendants; and (3) that the fine should be vacated. United States v. Gomez, 14-

2823 (hereinafter “Gomez Appeal”), [Dkt. 76 (Brief of Appellant) at 20, 29, 35].

      On March 3, 2016, the Second Circuit issued a summary order affirming the

judgment of the district court, except that the fine imposed was stricken. See

United States v. Pinzon-Gallardo, et al., 639 F. App’x 701 (2d Cir. Feb. 11, 2016).

Among other things, the Second Circuit concluded that “the Spanish-language

interpreter’s testimony was within the bounds of admissible lay opinion on voice

identification.” Id. at 705. Next, the court concluded that any error in admitting

statements by Mr. Gomez’s co-defendants was harmless because “[t]his was not,

after all, ‘a close case that hinged directly on the jury’s credibility determinations.’”

Id. (quoting United States v. Gaines, 457 F.3d 238, 244 (2d Cir. 2006). Finally, the

court concluded that Mr. Gomez was not able to pay the fine imposed, and thus

struck the fine from his judgment. Id. 706.

      On March 3, 2017, Mr. Gomez timely filed the instant § 2255 motion. See [Dkt.

1]. Mr. Gomez raises five grounds of ineffective assistance of counsel based on

counsel’s failure (1) to move for judgment of acquittal following the conclusion of

the trial; (2) to advise Mr. Gomez of his right to testify at trial; (3) to object to the



                                                                                       3
 
drug quantity attributed to Mr. Gomez; (4) to argue that Mr. Gomez was actually

innocent of the drug conspiracy; and (5) to call an expert to rebut the Government

interpreter who identified Mr. Gomez’s voice. See id. Mr. Gomez’s arguments for

grounds 1 through 4 hinge on the fact that he was allegedly in the Dominican

Republic visiting family from October 2011 through October 2012—he suggests

that counsel should have argued that he was actually innocent, and that there was

insufficient evidence to convict him or to find the alleged drug quantity because he

was out of the country during that time. He further suggests that, had he known of

his right to choose to testify at trial, he would have told the jury that he was out of

the country from October 2011 through October 2012 and that he therefore could

not have been a part of the alleged conspiracy.

      In response, the Government points out that the predicate acts that formed

the basis for liability occurred between May 2011 and September 2011 such that

Mr. Gomez’s alleged absence from the country from October 2011 through October

2012 is inconsequential. The Government further lays out the substantial evidence

presented at trial which the jury could have relied on in finding Mr. Gomez guilty.

For each ground, the Government argues that counsel was not ineffective and also

that, even if counsel were ineffective, no prejudice resulted, as required by

Strickland v. Washington, 466 U.S. 668 (1984).

                                     Discussion

      Section 2255 enables a prisoner in federal custody to petition a federal court

to vacate, set aside, or correct the sentence. 28 U.S.C. § 2255(a). Section 2255

imposes a one year period of limitation, which runs from the latest of “(1) the date



                                                                                     4
 
on which the judgment of conviction becomes final; (2) the date on which the

impediment to making a motion created by governmental action in violation of the

Constitution or laws of the United States is removed, if the movant was prevented

from making a motion by such governmental action; (3) the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on

collateral review; or (4) the date on which the facts supporting the claim or claims

presented could have been discovered through exercise of due diligence.” Id. at §

2255(f).

      Relief under § 2255 is generally available “only for a constitutional error, a

lack of jurisdiction in the sentencing court, or an error of law or fact that constitutes

a fundamental defect which inherently results in complete miscarriage of justice.”

Graziano v. United States, 83 F.3d 587, 590 (2d Cir. 1996) (internal quotation marks

and citation omitted). Section 2255 provides that a district court should grant a

hearing “[u]nless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).

      One qualifying constitutional error is ineffective assistance of counsel. In

Strickland v. Washington, the Supreme Court explained that “[t]he benchmark for

judging any claim of ineffectiveness must be whether counsel’s conduct so

undermined the proper functioning of the adversarial process that the trial cannot

be relied on as having produced a just result.” 466 U.S. 668, 686 (1984). The

Supreme Court laid out two components required to make a showing of ineffective

assistance of counsel.        “First, the defendant must show that counsel’s



                                                                                       5
 
performance was deficient. This requires showing that counsel made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant

by the Sixth Amendment. Second, the defendant must show that the deficient

performance prejudiced the defense. This requires showing that counsel’s errors

were so serious as to deprive the defendant of a fair trial, a trial whose result is

reliable. Unless a defendant makes both showings, it cannot be said that the

conviction . . . resulted from a breakdown in the adversary process that renders

the result unreliable.” Id. at 687.

       As to the first prong, the Court has concluded that “the proper standard for

attorney performance is that of reasonably effective assistance.” Id. This requires

“objective reasonableness” “under prevailing professional norms.” Id. at 688.

Counsel has a “duty to bring to bear such skill and knowledge as will render the

trial a reliable adversarial testing process,” but counsel also has “constitutionally

protected independence” and “wide latitude . . . in making tactical decisions.” Id.

at 688-89. “Judicial scrutiny of counsel’s performance must be highly deferential.”

Id. at 689. “A fair assessment of attorney performance requires that every effort be

made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Id. This requires “a court [to] indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action might be considered sound

trial strategy.” Id. at 689.



                                                                                   6
 
       “An error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” Id. at 691. Thus, the petitioner must “affirmatively prove prejudice.”

Id.   “It is not enough for the defendant to show that the errors had some

conceivable effect on the outcome of the proceeding.”          Id. at 693.   “When a

defendant challenges a conviction, the question is whether there is a reasonable

probability that, absent the errors, the factfinder would have had a reasonable

doubt respecting guilt.” Id. at 695. This requires the court to “consider the totality

of the evidence before the judge or jury.” Id.

       As the Second Circuit has observed, “[t]he Strickland standard is rigorous,

and the great majority of habeas petitions that allege constitutionally ineffective

counsel founder on that standard.” Linstadt v. Keane, 239 F. 3d 191, 199 (2d Cir.

2001). Mr. Gomez makes five ineffective assistance of counsel claims, each of

which clearly fails to satisfy the demanding requirements under Strickland. The

Court takes each one in turn.

          1. Alleged Failure to Renew Motion for Judgment of Acquittal

       Mr. Gomez first argues that his trial counsel’s “performance was deficient

and the deficiency was subsequently prejudicial based on Counsel’s failure to

move for a judgment of acquittal in light of the fact that the evidence at trial was

insufficient to find the Petitioner guilty of the charged conspiracy, since evidence

demonstrated that the Petitioner was absent for the majority [of] time charged in

the indictment and alleged Conspiracy.” [Dkt. 1 at 10 of 12]. Mr. Gomez suggests

that, because his passport indicates that he was in the Dominican Republic from



                                                                                    7
 
October 22, 2011 through October 18, 2012, there was not sufficient evidence to

show that he was part of the conspiracy and his trial counsel should have moved

for judgment of acquittal at the end of the trial. [Dkt. 13 at 1-2].

      Mr. Gomez’s allegation fails to rise to the level of unconstitutional ineffective

assistance because he does not overcome the presumption that his trial counsel’s

decision was objectively reasonable. Federal Rule of Civil Procedure 29 provides

that a defendant will be entitled to judgment of acquittal, if “[a]fter the government

closes its evidence or after the close of all evidence,” the court determines that

“the evidence is insufficient to sustain a conviction.” Fed. R. Civ. P. 29. Mr.

Gomez’s counsel made an oral motion for judgment of acquittal following the

Government’s presentation of its case, as did counsel for Mr. Gomez’s co-

defendants. See Gomez, [Dkt. 768 (Oral Mot.)]. Mr. Gomez’s counsel argued that

the Government had not proven the element of identification—no agent testified

that they had seen or could identify Mr. Gomez as the person referred to or

speaking on the phone calls, he was not present when drugs were seized, and he

was not a participant in any undercover sales. Id. [Dkt. 965 (Trial Tr.) at 161:18-

162:7]. The Court denied Mr. Gomez’s motion for acquittal, “find[ing] that there’s

ample evidence to convict Mr. Gomez.” Id. [Dkt. 965 at 163:14-15; Dkt. 770]. Thus,

after hearing the Government’s case, the Court believed there was more than

enough evidence for the jury to conclude that Mr. Gomez was guilty.

      Within 14 days of the trial concluding, counsel for Mr. Acosta and Mr.

Castellano-Nunez renewed their motions for acquittal.                  See id. [Dkt. 793

(Castellano-Nunez Mot. for Acquittal); Dkt. 795 (Acosta Mot. for Acquittal)]; Fed. R.



                                                                                      8
 
Civ. P. 29(c). Rule 29 allows the Court to set aside a jury verdict and enter acquittal

if the Court concludes that there is insufficient evidence. “A rule 29 motion should

be granted only if the district court concludes there is ‘no evidence upon which a

reasonable mind might fairly conclude guilt beyond a reasonable doubt.’” United

States v. Irving, 452 F.3d 110, 117 (2d Cir. 2006) (citations omitted). Indeed, “[a]

defendant challenging the sufficiency of the evidence that was the basis of his

conviction at trial ‘bears a heavy burden,’” as he “must show that when viewing

the evidence in its totality, in a light most favorable to the Government, and drawing

inferences in favor of the prosecution, no rational trier of fact could have found him

guilty.”   United States v. Hawkins, 547 F.3d 66, 70 (2d Cir. 2008).       The Court

concluded that Mr. Acosta and Mr. Castellano-Nunez did not meet this heavy

burden, finding that “[t]here was abundant evidence presented at trial proving that

Acosta and Castellano were part of a larger narcotic distribution conspiracy and

that each knowingly joined the conspiracy and played an integral role it in.”

Gomez, [Dkt. 880 (Order Denying Mot. J. Acquittal) at 6].

      Given the evidence presented by the Government against Mr. Gomez, his

renewed motion for judgment of acquittal would have been denied as well. The

Government’s Response to Mr. Gomez’s motion ably and thoroughly lays out the

vast extent of the evidence against Mr. Gomez. See [Dkt. 11 at 8-10, 19-24]. The

Government showed Mr. Gomez’s pivotal role in all aspects of the drug conspiracy

from securing the wholesale supply of drugs to insistence on distributing retail

quantities of drugs to his residence in the small apartment used as the

conspiracy's stash house. This evidence was more than sufficient for a jury to find



                                                                                     9
 
that he was a member of the conspiracy who knew or should reasonably have

foreseen the quantity of drugs involved in the conspiracy.

      Indeed, there is no doubt that the Court would have denied a renewed motion

in light of the fact that Mr. Gomez did not present a defense case—the record at the

close of the case being the same as the record already analyzed by the Court and

found to include “ample evidence” to convict Mr. Gomez. Even if counsel had

introduced evidence that Mr. Gomez had been in the Dominican Republic on the

claimed dates, nothing would change, as the Government’s evidence shows that

the conspiratorial acts took place prior to that time. Under such circumstances,

counsel’s decision not to renew the motion was reasonable. As such, Mr. Gomez’s

first ground for ineffective assistance of counsel fails.

          2. Alleged Failure to Advise Mr. Gomez of His Right to Testify

      Mr. Gomez next argues that his counsel rendered ineffective assistance by

failing to adequately advise him of his right to testify at trial. See [Dkt. 1 at 10 of

12]. Mr. Gomez suggests that “his trial counsel persuaded him not to testify by

telling him that his testimony would damage the case.” Id. He further argues that

this ineffective assistance resulted in prejudice because he “would have told the

jury that during the majority of the time alleged [in] the indictment . . . he was in the

Dominican Republic, and not engaging [in] the conduct alleged in the indictment,

therefore he was being wrongfully accused.” Id.

      In response, the Government provides the affidavit of Mr. Gomez’s trial

counsel, Wayne Keeney, an experienced criminal defense attorney now serving as

a magistrate for the Connecticut Superior Court, who states that he did discuss



                                                                                      10
 
with Mr. Gomez his right to testify at the close of the Government’s case. [Dkt. 11

at 27-28]. Attorney Keeney states that he explained to Mr. Gomez that he had the

right to testify or to choose not to testify, and that the final decision belonged to

Mr. Gomez. [Dkt. 11-1 at ¶ 2]. He further states that they discussed the drawbacks

to testifying and that he advised Mr. Gomez against taking the stand. Id. Attorney

Keeney states that, following the conversation, “Mr. Gomez informed me that he

did not wish to testify.” Id.

       The Government also points out the inconsistency in Mr. Gomez’s

arguments on this ground—highlighting that Mr. Gomez claims Attorney Keeney

did not discuss his right to testify with him but also says that Attorney Keeney

advised him not to testify, suggesting that a discussion on the topic did occur.

[Dkt. 11 at 28].

       It is well-settled that a criminal defendant “has the right to take the witness

stand and to testify in his or her own defense.” Bennett v. United States, 663 F.3d

71, 84 (2d Cir. 2011) (quoting Rock v. Arkansas, 483 U.S. 44, 49 (1987)). The

decision to testify is solely for the defendant to make, and defense counsel is

tasked with the responsibility to “advis[e] the defendant of his right to testify or not

to testify.” Id. Included in counsel’s duty is to “advise the defendant about the

benefits and hazards of testifying and not testifying,” and although counsel is

permitted to “strongly advise the course that counsel thinks best” he must leave

the ultimate decision to the defendant. Id.

       Here, the Court agrees with the Government that Mr. Gomez has not made a

credible claim that Attorney Keeney failed to adequately advise him of his right to



                                                                                     11
 
testify. At the same time as he claims that “counsel failed to advise the Petitioner

of his rights to test[y] at trial,” Mr. Gomez states that “his trial counsel persuaded

him not to testify by telling him that his testimony would damage the case.” [Dkt.

1 at 10 of 12]. Mr. Gomez’s inconsistent statements suggest that, consistent with

Attorney Keeney’s affidavit, Attorney Keeney did explain to Mr. Gomez his right to

decide whether to testify. Moreover, Mr. Gomez’s blanket statements that Attorney

Keeney did not adequately inform him of his right to testify are not convincing,

especially in light of the detailed affidavit from Attorney Keeney credibly describing

the circumstances concerning his advice to Mr. Gomez.

      Based on the record before the Court, it is not necessary to hold a hearing

on this issue (or any other raised in Mr. Gomez’s motion). Generally, a district court

must hold a hearing “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief . . . .” 28 U.S.C. § 2255(b).

The Court has before it its own knowledge of Mr. Gomez and Attorney Keeney as a

result of presiding over Mr. Gomez’s trial and sentencing, Mr. Gomez’s petition and

reply brief, and Attorney Keeney’s detailed affidavit. Mr. Gomez provides a generic

claim based solely on his own assertions, while Attorney Keeney provided an

affidavit explaining his counsel to Mr. Gomez regarding his right to testify. Further

testimony from Mr. Gomez and Attorney Keeney would add little or nothing of

consequence to the current record. As the Second Circuit has acknowledged, this

claim is “one that can be, and is often, made in any case in which the defendant

fails to testify,” and it is within the district court’s discretion to “avoid[] the delay,

the needless expenditure of judicial resources, and perhaps the encouragement of



                                                                                       12
 
other prisoners to make similar baseless claims that would have resulted from a

full testimonial hearing” in cases such as the one currently before the Court.

Chang v. United States, 250 F.3d 79, 86 (2d Cir. 2001) (holding that it was within the

district court’s discretion to determine that a hearing was unnecessary with

respect to the petitioner’s claim because the court already had an affidavit from

trial counsel and a statement from the petitioner). As such, the Court concludes

that a hearing is not warranted and that, based on the papers, Mr. Gomez

conclusively fails to show that he is entitled to relief on this ground.

          3. Alleged Failure to Object to Drug Quantity

      Next, Mr. Gomez argues that his counsel was ineffective because he did not

object to the alleged drug quantity and present Mr. Gomez’s passport showing his

absence from the country between October 22, 2011 and October 18, 2012 to call

into question whether one kilogram of heroin was reasonably foreseeable to Mr.

Gomez. [Dkt. 1 at 11 of 12]. For a conviction under 21 U.S.C. § 841, a jury must

find, or the defendant must admit to, the drug-quantity element. United States v.

Adams, 448 F.3d 492, 499 (2d Cir. 2006). Further, the Second Circuit requires proof

beyond a reasonable doubt that the drug type and quantity were at least reasonably

foreseeable to the co-conspirator defendant.” Id. (citing United States v. Martinez,

987 F.2d 920, 926 (2d Cir. 1993)).

      Mr. Gomez’s counsel raised the issue of foreseeability of the drug quantity

with the jury during his closing argument. See Gomez, [Dkt. 966 (Trial Tr. 6/12/2013)

at 32:1-33:1]. Attorney Keeney urged the jurors to ask themselves whether the

Government had proven beyond a reasonable doubt that Ramon Gomez could have



                                                                                   13
 
foreseen one kilogram of heroin. Id. He described the minor role the Government’s

evidence had indicated Ramon Gomez had played as well as the relatively small

quantities of drugs that the Government had actually found on the co-conspirators,

noting that these drugs were found nowhere near Ramon Gomez himself. Id. He

suggested to the jury that the Government had not met their burden. Id.

      Attorney Keeney did not present evidence that Petitioner had been in the

Dominican Republic from October 2011 to October 2012. However, that decision

was not unreasonable. It is possible that the jury could have seen Mr. Gomez’s

absence from the country as an indicator of guilt—that he had fled the United

States after his involvement in the conspiracy either because he was concerned

that the Government was on to his illegal activity or because he wanted to get away

from the illegal activity. It is entirely possible that Attorney Keeney saw little

advantage to presenting the evidence because the Government had presented

substantial evidence that linked Ramon Gomez to the conspiracy taking place

between March 2011 and September 2011.

      With little advantage, and several potential disadvantages, to telling the jury

about Mr. Gomez’s time in the Dominican Republic, it was entirely reasonable for

Attorney Keeney to decide against going that route. Instead, Attorney Keeney

pointed the jury to other potential holes in the Government’s case—that the agents

had not interacted with Mr. Gomez, that he had not been directly connected to the

drugs that were found, that the calls he was purportedly a part of mentioned only

small quantities of drugs, and that the voice identification was unreliable. This

calculation by Attorney Keeney was not outside the realm of reasonable conduct



                                                                                  14
 
for counsel. As such, Mr. Gomez has failed to show ineffective assistance on this

ground.

          4. Alleged Failure to Argue Actual Innocence

      Mr. Gomez next alleges that his trial counsel was deficient because he “failed

to argue that the Petitioner is actually innocen[t] of the conspiracy charged in the

indictment in light of the dates for which the Petitioner was out of the country.”

[Dkt. 1 at 11 of 12]. This claim is without merit. First, the predicate acts forming

the basis for Mr. Gomez’s conspiratorial liability occurred between May 2011 and

September 2011, so any potential absence from the country after that time is

inconsequential here. And second, as the Government lays out in its brief and as

discussed infra, there was abundant evidence as to Mr. Gomez’s guilt. [Dkt. 11 at

8-10, 16-24]. Based on the facts, Mr. Gomez’s counsel was not deficient for failing

to argue actual innocence and this ground fails as well.

          5. Failure to Call Rebuttal Expert

      Finally, Mr. Gomez argues that his trial counsel was ineffective based on the

fact that he did not call an expert to rebut the Government’s voice identification

witness. This claim is without merit as well.

      The Government’s wire monitor, who is fluent in Spanish, was not an expert,

but a lay witness, who, as a result of listening to many hours of recorded phones

conversations over the course of six months and comparing them with control

voice samples, was able to identify one of the voices on the calls as Mr. Gomez’s.

Defense counsel extensively cross-examined the interpreter in an attempt to call

into question her voice identification. See Gomez, [Dkt. 965 (6/11/213 Trial Tr.) at



                                                                                 15
 
128-142)]. And the jury had the opportunity to evaluate the evidence presented as

well as the credibility of the Government’s witness.

      The decision to cross-examine the interpreter, rather than put on a rebuttal

witness, was entirely reasonable, as “identifying a voice is not an area where

expertise is particularly important.” Marte v. United States, 3:14–CV–560, 2015 WL

4094187, at *3 (D. Conn. July 7, 2015); see also Samet v. United States, 559 F. App’x

47, 50 (2d Cir. 2014) (finding no ineffective assistance where counsel “elected to

undermine the government’s witnesses through cross-examination rather than

through rebuttal [handwriting and voice identification] experts”); United States v.

Salameh, 54 F. Supp. 2d 236, 252 (S.D.N.Y. 1999) (finding attorney’s decision not to

seek expert testimony to rebut witnesses identifying voice as the defendant’s “was

a decision well within the wide range of professionally competent assistance”).

Rather, “lay witnesses can compare voices and make identifications, and the jury

can decide whether to believe such witnesses.” Marte, 2015 WL 4094187 at *2.

      Mr. Gomez has provided no evidence to suggest that a voice identification

expert would have concluded that the voice on the calls did not belong to Mr.

Gomez. And all of the evidence presented by the Government supported the

conclusion that the voice did, in fact, belong to Mr. Gomez. As such, Mr. Gomez

has failed to show that his counsel was ineffective by electing to cross-examine

the voice identification witness rather than bring in a rebuttal expert.




                                                                                  16
 
                                     Conclusion

      For the foregoing reasons, Mr. Gomez’s § 2255 motion to vacate, set aside,

or correct sentence is DENIED. Because Mr. Gomez’s claims are without merit, a

certificate of appealability of this decision is DENIED. The Clerk is directed to close

this case.


                                                IT IS SO ORDERED
                                              __________/s/____________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: October 26, 2018




                                                                                    17
 
